Title: From George Washington to the Citizens of Richmond, Virginia, 28 August 1793
From: Washington, George
To: Citizens of Richmond, Virginia



Fellow Citizens,
[Philadelphia, c.28 August 1793]

Among the numerous expressions of the public sense, in favor of the measures which have been adopted for the observance of neutrality in the present war of Europe, none is more grateful to me, than that of the Inhabitants of Richmond & its vicinity. The manner in which it is conveyed, lays claim to my affectionate acknowledgements.
In recollecting the anticipations wch were entertained of a pacific policy, as most consonant with the situation of the United States & the genius of our Government, it is a pleasing reflection, that when the occasion for exemplyfying it occurs, sentiments corresponding with it appear to pervade every part of the community. This steadiness of views, highly honorable to the national character, is well calculated to support, in the administration of our affairs, a spirit constantly favorable to the great object of peace.
And tho’ the best and sincerest endeavours to this end, may sometimes prove ineffectual; yet it will always be a source of consolation & encouragement, that the calamities of war, if at any time they shall be experienced, have been unsought & unprovoked. Every good citizen will then meet events with that firmness

& perseverance which naturally accompany the consciousness of a good cause, the conviction that there is no ground for self-reproach.
True to our duties and interests as Americans—firm to our purpose as lovers of peace—let us unite our fervent prayers to the great ruler of the Universe, that the justice & moderation of all concerned may permit us to continue in the uninterrupted enjoyment of a blessing, which we so greatly prize, & of which we ardently wish them a speedy & permanent participation.

Go. Washington.

